 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LOUIS BRANCH,                                       Case No. 1:08-cv-01655-SAB (PC)

12                  Plaintiff,                           ORDER FOLLOWING REMAND FROM
                                                         THE NINTH CIRCUIT COURT OF
13           v.                                          APPEALS AND GRANTING PLAINTIFF
                                                         LEAVE TO FILE A FOURTH AMENDED
14   D. UMPHENOUR, et al.,                               COMPLAINT

15                  Defendants.                          (ECF No. 103)

16

17          Louis Branch (“Plaintiff”), a state prisoner proceeding pro se and in forma pauperis, filed

18 this civil rights action pursuant to 42 U.S.C. § 1983.

19          On April 16, 2021, the United States Court of Appeals for the Ninth Circuit remanded

20 this action finding that the dismissal of Plaintiff’s third amended “complaint with prejudice

21 based solely on the lengthy screening process before magistrate judges, during which the

22 ‘problems identified by the various [m]agistrate [j]udges had not been corrected’ despite

23 [Plaintiff’s] repeated amendments” was improper and directed that Plaintiff be allowed to further

24 amend his complaint. (ECF No. 355, at 7-8.) The mandate issued on May 10, 2021. (ECF No.

25 357.)

26          Because of the lengthy and somewhat complicated procedural history of this case, the

27 Court will recite only the proceedings at issue pursuant to the Ninth Circuit April 16, 2021,

28 decision.


                                                     1
 1          On September 16, 2013, the magistrate judge screened Plaintiff’s third amended

 2 complaint and found that Plaintiff stated a cognizable claim against Defendants Umphenour,

 3 Szalai, and Alvarez for deliberate indifference to Plaintiff’s safety in violation of the Eighth

 4 Amendment, and against Defendant Umphenour for retaliation in violation of the First

 5 Amendment. (ECF No. 103.)

 6          On January 30, 2017, this case proceeded to a jury trial on Plaintiff’s deliberate

 7 indifference claim against Defendants Umphenour, Szalai, and Alvarez, and on Plaintiff’s

 8 retaliation claim against Defendant Umphenour. The jury returned a verdict in favor of all

 9 Defendants February 1, 2017. (ECF No. 317.)

10          The case is now before the Court for further screening regarding other retaliation claims

11 raised by Plaintiff in the third amended complaint. (ECF No. 94.)

12                                                  I.

13                                  SCREENING REQUIREMENT

14          The Court is required to screen complaints brought by prisoners seeking relief against a

15 governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

16 The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

17 legally “frivolous or malicious,” that “fail[] to state a claim on which relief may be granted,” or

18 that “seek[] monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

19 1915(e)(2)(B); see also 28 U.S.C. § 1915A(b).
20          A complaint must contain “a short and plain statement of the claim showing that the

21 pleader is entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

22 required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

23 conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

24 Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate

25 that each defendant personally participated in the deprivation of Plaintiff’s rights. Jones v.

26 Williams, 297 F.3d 930, 934 (9th Cir. 2002).
27          Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings

28 liberally construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d


                                                    2
 1 1113, 1121 (9th Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be

 2 facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

 3 that each named defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss

 4 v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a defendant

 5 has acted unlawfully” is not sufficient, and “facts that are ‘merely consistent with’ a defendant’s

 6 liability” falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572

 7 F.3d at 969.

 8                                                            II.

 9                           SUMMARY OF THIRD AMENDED COMPLAINT1

10            In August of 2002, at San Quentin State Prison (SQSP), an investigation was initiated

11 based on Plaintiff’s allegations that the California Department of Corrections and Rehabilitation

12 (CDCR) had a policy of retaliation against him for exercising his rights. (Third Am. Compl. at

13 5, ECF No. 94.) In November 2002, at Avenal State Prison (ASP), Plaintiff was interviewed as

14 part of the investigation and immediately afterward was subjected to retaliatory conduct by the

15 filing of fraudulent reports, denial of access to the law library, physical abuse, and unlawful

16 confiscation of property. (Id. at 5-6.)

17            In May 2003, Plaintiff was transferred to the California Training Facility-Soledad (CTF)

18 where a known enemy of Plaintiff was housed. (Id. at 6.) Plaintiff was accused of “being a ‘Jail-

19 house lawyer’ and a ‘shit stirring troublemaker’ who had ‘worn out [his] welcome at Avenal.”
20 (Id.) Upon arriving at CTFS, Plaintiff requested that he be transferred to SQSP or California

21 Men’s Facility-Vacaville so he could be close to his sole surviving family member. (Id.)

22 Plaintiff’s pending habeas corpus petition in Monterey County resulted in his transfer to Folsom

23 State Prison (FSP). (Id. at 7.)

24            When Plaintiff arrived at FSP in January 2004, Plaintiff requested to be transferred to

25 SQSP and the request was granted. However, his assigned counselor forged a signature to have

26
27   1
       The Court includes the entirety of Plaintiff’s factual allegations as set forth in the Court’s September 16, 2013
     screening order solely for purposes of background information; however, the only claims at issue in this action are
28   the specific retaliation claims discussed below, as all other claims have been adjudicated properly on the merits.


                                                               3
 1 the transfer denied. Plaintiff filed a citizen’s complaint. (Id. at 7.) In April 2004, Plaintiff’s

 2 assigned counselor retaliated against Plaintiff by arranging for him to be transferred to ASP, in

 3 violation of the emergency transfer protocol. (Id.)

 4          Plaintiff was transferred back to ASP in May 2004. (Id.) Plaintiff informed Powers that

 5 Mancinas had engaged in retaliatory conduct toward Plaintiff in the past, his transfer to ASP was

 6 unlawful, and he wanted to be transferred to SQSP or CMF-Vacaville. (Id. at 8.) When Powers

 7 did not respond to Plaintiff’s complaints, Plaintiff filed a grievance against Mancinas. (Id.)

 8 Plaintiff appeared before the classification committee and informed them of his safety concerns.

 9 (Id.) The committee referred Plaintiff’s case to Mancinas for remedial action. (Id.) “Mancinas

10 failed and refused to perform his duty to ‘effect adherence to classification procedures and goals’

11 for Folsom’s inappropriate “Emergency’ transfer to Avenal.” (Id. at 9-10.)

12            In June 2004, Plaintiff submitted a sworn declaration that he had witnessed an inmate

13 being battered and assaulted by an ASP officer. (Id. at 9.) Defendant Umphenour confronted

14 Plaintiff and said he “would be ‘dealt with’ for submitting ‘a false declaration against an

15 officer.’” (Id.) Immediately thereafter, ASP officials caused Plaintiff to be transferred within

16 the prison five times in two weeks” amid the calumny and obloquy that [p]laintiff was a ‘snitch’

17 and a ‘baby raper.’” (Id.) Each of Plaintiff’s verbal and written pleas resulted in Plaintiff being

18 transferred to another facility or building. (Id.) These transfers “virtually guaranteed” that

19 Plaintiff’s grievances would not be responded to because they would be lost, forgotten,
20 misplaced, or not investigated due to being re-routed. (Id.)

21          After Plaintiff was transferred to Building 250 he was stabbed four times, bludgeoned

22 about the head, and beaten to semi-consciousness while defendants Umphenour, Szalai, and

23 Alvarez watched without intervening. (Id. at 9-10.) Plaintiff was then hospitalized and placed in

24 segregation. (Id. at 10.) Defendant Umphenour was to gather and inventory Plaintiff’s personal

25 property. (Id.)

26          In August 2004, Plaintiff was transferred to Mule Creek State Prison (MCSP). (Id. at

27 10.) When Plaintiff arrived at MCSP, officials received his personal property and documented

28 that it had been “sabotaged.” (Id.) After being transferred to MCSP, Grannis denied his appeal


                                                      4
 1 at the third level as untimely even though it was submitted timely. (Id.)

 2          In January 2005, Plaintiff was authorized to transfer back to ASP. (Id. at 10.) The day

 3 before the transfer was to occur, the order was rescinded by Warden Bunnell. (Id.) On May 10,

 4 2005, Plaintiff filed a request for an investigation by the Office of Inspector General but did not

 5 receive an affirmative respond to his request. (Id. at 11.) Plaintiff alleges there was a policy and

 6 custom of retaliatory acts due to his efforts to access the courts and grievance system that is

 7 shown by Grannis, Powers, and Mancincas’ failure “to take any remedial steps after being

 8 admonished regarding the violations.” (Id.)

 9                                                   III.

10                                             DISCUSSION

11          A.      Retaliation Claims

12          “Prisoners have a First Amendment right to file grievances against prison officials and to

13 be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012)

14 (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)).

15          “Within the prison context, a viable claim of First Amendment retaliation entails five

16 basic elements: (1) An assertion that a state actor took some adverse action against an inmate (2)

17 because of (3) that prisoner's protected conduct, and that such action (4) chilled the inmate's

18 exercise of his First Amendment rights, and (5) the action did not reasonably advance a

19 legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005). To
20 state a cognizable retaliation claim, Plaintiff must establish a nexus between the retaliatory act

21 and the protected activity. Grenning v. Klemme, 34 F.Supp.3d 1144, 1153 (E.D. Wash. 2014).

22 Mere verbal harassment or abuse does not violate the Constitution and, thus, does not give rise to

23 a claim for relief under 42 U.S.C. § 1983. Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir.

24 1987). In addition, threats do not rise to the level of a constitutional violation. Gaut v. Sunn, 810

25 F.2d 923, 925 (9th Cir. 1987).

26          1.      Defendant Umphenour

27          As stated by the Ninth Circuit, Plaintiff’s retaliation claim against Defendant Umphenour

28 fails because the mere statement that his property was “sabotaged” “gives no details about the


                                                      5
 1 nature of the adverse action. Thus, there is no way to determine whether the damage was

 2 sufficiently serious to ‘chill or silence a person of ordinary firmness from future First

 3 Amendment activities’ or cause him to ‘suffer[] some other harm that [was] more than minimal,’

 4 as [Plaintiff] would have to show to prevail on a retaliation claim.” (ECF No. 355 at 4.) (citation

 5 omitted). Accordingly, Plaintiff is granted leave to amend his retaliation claim against

 6 Defendant Umphenour to set forth sufficient factual details relating to the alleged adverse action.

 7          2.      Defendants Powers, Mancinas and Grannis

 8          The Ninth Circuit found that Plaintiff failed to state a cognizable retaliation claim against

 9 Defendants Powers, Mancinas and Grannis because the third amended complaint lacks

10 allegations that these Defendants “were personally involved” in Plaintiff’s transfers between

11 facilities. (ECF 355 at 6.) Although Plaintiff contends that he informed Powers that Mancinas

12 had engaged in retaliatory conduct toward Plaintiff in the past, his transfer to ASP was unlawful,

13 and he wanted to be transferred to SQSP or CMF-Vacaville, he fails to demonstrate that these

14 individuals were actually involved in the transfers between facilities. Accordingly, Plaintiff has

15 failed to demonstrate these Defendants caused an adverse transfer because he filed inmate

16 grievances and/or complaints.

17          3.      Defendants Szalai and Alvarez

18          With regard to Defendants Szalai and Alvarez, the Ninth Circuit stated Plaintiff’s

19 retaliation claim failed because there were no allegations that these individuals “were aware of
20 any protected First Amendment activity or that they acted because of such activity.” (ECF 355

21 at 5.) The Court further stated that “[t]he only language in [Plaintiff’s] TAC that addressed these

22 elements of a retaliation claim was his statement that ‘Szalai and Alvarez’s deliberate

23 indifference to plaintiff’s attempted murder was consonant with a policy and custom of

24 retaliation for plaintiff’s exercise of his Fourteenth Amendment right to petition for redress.’”

25 (Id.) However, a mere “allegation that their behavior was ‘consistent with’ retaliation, offering

26 no facts that ‘tend to exclude a plausible and innocuous alternative explanation,’ is insufficient to
27 overcome dismissal. (Id.) (citation omitted). Accordingly, Plaintiff is granted leave to amend to

28 set forth factual allegations relating to the alleged “policy and custom” of retaliation by


                                                      6
 1 Defendants Szalai and Alvarez.

 2                                                   IV.

 3                                    CONCLUSION AND ORDER

 4          For the reasons discussed, Plaintiff fails to state a cognizable claim for relief and shall be

 5 granted leave to file an fourth amended complaint to cure the deficiencies identified in this order,

 6 if he believes he can do so in good faith. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.

 7 2000). Plaintiff is advised that he may not add any new claims or defendants in the fourth

 8 amended complaint, and amendment is strictly limited to the alleged retaliatory events described

 9 above. Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what

10 each named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal,

11 556 U.S. at 678-79. Although accepted as true, the “[f]actual allegations must be [sufficient] to

12 raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations

13 omitted).     Finally, Plaintiff is advised that an amended complaint supersedes the original

14 complaint. Lacey v. Maricopa Cnty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s

15 amended complaint must be “complete in itself without reference to the prior or superseded

16 pleading.” Local Rule 220.

17          Based on the foregoing, it is HEREBY ORDERED that:

18          1.     The Clerk’s Office shall send Plaintiff a civil rights complaint form;

19          2.     Within thirty (30) days from the date of service of this order, Plaintiff may file a

20                 fourth amended complaint;

21          3.     Plaintiff’s fourth amended complaint shall not exceed twenty-five (25) pages in

22                 length; and

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


                                                      7
 1          4.      If Plaintiff fails to file an amended complaint in compliance with this order, the

 2                  Court will recommend to a district judge that this action be dismissed consistent

 3                  with the reasons stated in this order.

 4

 5
     IT IS SO ORDERED.
 6

 7 Dated:        May 19, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      8
